 



Exhibit 10.3

      Amended and Restated
Reimbursement Agreement
for Letters of Credit   (PCN BANK LOGO) [w37954w3795401.gif]

     THIS AMENDED AND RESTATED REIMBURSEMENT AGREEMENT FOR LETTERS OF CREDIT
(this “Agreement”) is made as of this 31st day of July, 2007, by ENVIRONMENTAL
TECTONICS CORPORATION (the “Obligor”), with an address at 125 James Way,
Southampton, PA 18966 in favor of PNC BANK, NATIONAL ASSOCIATION (the “Bank”),
with an address at 500 First Avenue, Third Floor, Pittsburgh, PA 15219. This
Agreement amends and restates that certain Reimbursement Agreement for Letters
of Credit between the Obligor and the Bank dated as of November 16, 2006 (as
heretofore amended, the “Existing Reimbursement Agreement”). From time to time
by submitting an application in a form approved by the Bank (an “Application”),
the Obligor or any of its subsidiaries or affiliates has requested or may
hereafter request the Bank to issue one or more letters of credit (each, a
“Credit”) (including the Credits listed on Schedule I hereto (the “Existing
Credits”) heretofore issued under the Existing Reimbursement Agreement. The Bank
may issue any such Credit, but the Bank shall have no obligation to do so unless
otherwise agreed in writing. The Obligor agrees that the following terms and
conditions shall apply to any Credit including the Existing Credits:
     1. Definitions and Interpretation. (a) In addition to terms defined
elsewhere in this Agreement: “Bank Affiliate” means any direct or indirect
subsidiary of The PNC Financial Services Group, Inc.; “Base Rate” means a
fluctuating rate per annum equal to the greater of (i) the interest rate per
annum announced from time to time by the Bank as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the Bank;
or (ii) the rate applicable to federal funds transactions, as reasonably
determined by the Bank, plus .50%; “Business Day” means any day other than a
Saturday, Sunday or other day on which banks in Pittsburgh, Pennsylvania, or any
other city of which the Bank may give the Obligor notice from time to time, are
authorized or required by law to close; “Dollar Equivalent” means, with respect
to an amount in any currency other than U.S. dollars, as of any date, the amount
of U.S. dollars into which such amount in such currency may be converted at the
spot rate at which U.S. dollars are offered by the Bank in Pittsburgh for such
currency at approximately 11:00 a.m., Prevailing Time, on such date, plus all
actual costs of settlement, including amounts incurred by the Bank to comply
with currency exchange requirements of any Governmental Authority; “Governmental
Authority” means any de facto or de jure domestic or foreign government, court,
tribunal, agency, or other purported authority; “ISP98” means the International
Standby Practices 1998, and any subsequent official revision thereof;
“Prevailing Time” means the prevailing time in Pittsburgh, Pennsylvania (or any
other city of which the Bank may have given the Obligor notice) on the date in
question; “Taxes” means all taxes, fees, duties, levies, imposts, deductions,
charges or withholdings of any kind (other than taxes on the Bank’s net income);
and “UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, and any
subsequent official revision thereof.
     (b) If this Agreement is signed by more than one Obligor, each shall be
deemed to make to the Bank all the representations, warranties and covenants
contained herein, and each shall be jointly and severally liable hereunder. Any
reference herein to this Agreement, an Application, a Credit, or any other
instrument, agreement or document related hereto or thereto shall be deemed to
refer to all amendments, modifications, extensions and renewals hereof and
thereof. Determinations made by the Bank pursuant to the terms hereof shall be
conclusive absent manifest error.
     2. Payments. (a) The Obligor will pay to the Bank the amount to be paid by
the Bank with respect to each draft or other payment demand made under a Credit
no later than 10 a.m., Prevailing Time, on the date such payment is to be made
by the Bank, or such earlier time as the Bank may reasonably require. If a
Credit calls for the delivery by the Bank of an item other than money, the
Obligor shall deliver or cause to be delivered

 



--------------------------------------------------------------------------------



 



such item to the Bank at such time, in advance of the time the Bank is to
deliver such item, as the Bank may reasonably require.
     (b) The Obligor agrees to be primarily liable for payment to the Bank with
respect to any Credit issued by the Bank at the request of any subsidiary or
affiliate of the Obligor. The Obligor authorizes the Bank to accept Applications
from the Obligor’s subsidiaries and affiliates.
     (c) The Obligor will pay to the Bank upon receipt of the Bank’s invoice
therefor (i) interest on all amounts payable to the Bank hereunder from the date
due to the date of payment, at the Base Rate plus 3.75%; provided that in no
event shall the Obligor pay interest in excess of the maximum rate permitted by
applicable law; (ii) the Bank’s fees as separately agreed to by the Obligor and
the Bank, as well as the customary commissions and other charges regularly
charged by the Bank for letters of credit; and (iii) all charges and expenses
paid or incurred by the Bank or any of its correspondents in connection with
this Agreement or any Credit, including all reasonable legal fees and expenses,
whether of internal or external counsel to the Bank. All periodic interest, fees
and commissions shall be calculated on the basis of the actual days elapsed in a
360 day year, and interest shall continue to accrue at the applicable rate set
forth herein whether or not a default exists or a judgment has been entered.
     (d) All amounts payable hereunder by the Obligor shall be paid to the Bank
at its address set forth above or at such other place as the Bank may give
notice from time to time, in immediately available funds in the currency
specified by the Bank, without set off, defense, recoupment, deduction,
cross-claim or counterclaim of any kind; and free and clear of, and without
deduction for, any present or future Taxes. If the Bank or the Obligor pays any
Taxes, whether or not correctly or legally assessed, the amounts payable
hereunder shall be increased so that, after the payment of such Taxes, the Bank
shall have received an amount equal to the sum the Bank would have received had
no such Taxes been paid. If any amount payable hereunder is denominated in a
currency other than U.S. dollars, the Obligor shall make payment in such
currency or, at the Bank’s option, shall pay the Dollar Equivalent thereof. To
effect any payment due hereunder, the Bank may debit any account that the
Obligor may have with the Bank or any Bank Affiliate.
     3. Nature of Obligations. (a) The Obligor’s obligations to the Bank under
this Agreement are absolute, unconditional and irrevocable, and shall be paid
and performed in accordance with the terms hereof irrespective of any act,
omission, event or condition, including, without limitation (i) the form of, any
lack of power or authority of any signer of, or the lack of validity,
sufficiency, accuracy, enforceability or genuineness of (or any defect in or
forgery of any signature or endorsement on) any draft, demand, document,
certificate or instrument presented in connection with any Credit, or any fraud
or alleged fraud in connection with any Credit or any obligation underlying any
Credit, in each case, even if the Bank or any of its correspondents have been
notified thereof; (ii) any claim of breach of warranty that might be made by the
Obligor or the Bank against any beneficiary of a Credit, or the existence of any
claim, set off, recoupment, counterclaim, cross-claim, defense, or other right
that the Obligor may at any time have against any beneficiary, any successor
beneficiary, any transferee or assignee of the proceeds of a Credit, the Bank or
any correspondent or agent of the Bank, or any other person, however arising;
(iii) any acts or omissions by, or the solvency of, any beneficiary of any
Credit, or any other person having a role in any transaction or obligation
relating to a Credit; (iv) any failure by the Bank to issue any Credit in the
form requested by the Obligor, unless the Bank receives written notice from the
Obligor of such failure within three Business Days after the Bank shall have
furnished the Obligor (by facsimile transmission or otherwise) a copy of such
Credit and such error is material; and (v) any action or omission (including
failure or compulsion to honor a presentation under any Credit) by the Bank or
any of its correspondents in connection with a Credit, draft or other demand for
payment, document, or any property relating to a Credit, and resulting from any
censorship, law, regulation, order, control, restriction, or the like,
rightfully or wrongly exercised by any Governmental Authority, or from any other
cause beyond the reasonable control of the Bank or any of its correspondents, or
for any loss or damage to the Obligor or to anyone else, or to any property of
the Obligor or anyone else, resulting from any such action or omission.

- 2 -



--------------------------------------------------------------------------------



 



     (b) The Bank is authorized to honor any presentation under a Credit without
regard to, and without any duty on the Bank’s part to inquire into, any
transaction or obligation underlying such Credit, or any disputes or
controversies between the Obligor and any beneficiary of a Credit, or any other
person, notwithstanding that the Bank may have assisted the Obligor in the
preparation of the wording of any Credit or documents required to be presented
thereunder or that the Bank may be aware of any underlying transaction or
obligation or be familiar with any of the parties thereto.
     (c) The Obligor agrees that any action or omission by the Bank or any of
its correspondents in connection with any Credit or presentation thereunder
shall be binding on the Obligor and shall not result in any liability of the
Bank or any of its correspondents to the Obligor in the absence of the gross
negligence or willful misconduct of the Bank. Without limiting the generality of
the foregoing, the Bank and each of its correspondents (i) may rely on any oral
or other communication believed in good faith by the Bank or such correspondent
to have been authorized or given by or on behalf of the Obligor; (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Credit; (iii) may honor
a previously dishonored presentation under a Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Bank; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being separately delivered), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Credit; and (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located. In no event shall the Bank be liable to the Obligor for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Credit.
     (d) If the Obligor or any other person seeks to delay or enjoin the honor
by the Bank of a presentation under a Credit, the Bank shall have no obligation
to delay or refuse to honor the presentation until validly so ordered by a court
of competent jurisdiction.
     4. Set Off and Security. As collateral security for the due payment and
performance of the Obligor’s obligations to the Bank hereunder and otherwise,
whether such obligations are absolute or contingent and exist now or arise after
the date hereof, the Obligor grants to the Bank a contractual possessory
security interest in, an unqualified right to possession and disposition of, and
a contractual right of set off against, in each case, to the fullest extent
permitted by law (a) all property relating to any Credit, and all drafts,
payment demands, transport documents, warehouse receipts, documents of title,
policies or certificates of insurance and other documents relating to any
Credit; (b) property in the possession of, on deposit with, or in transit to,
the Bank or any Bank Affiliate, now or hereafter, regardless of how obtained or
held (whether in a general or special account or deposit, jointly or with
someone else, in safekeeping, or otherwise); and (c) the proceeds (including
insurance proceeds) of each of the above (collectively, the “Collateral”). The
Bank’s rights with respect to the Collateral may be exercised without demand on
or notice to the Obligor. The Bank shall be deemed to have exercised its right
of set off immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time. The Obligor agrees from time to time to
deliver to the Bank, on demand, such further agreements and instruments, and
such additional security, as the Bank may require to secure, or further secure,
the Obligor’s obligations hereunder.
     5. Representations, Warranties, Covenants. The Obligor represents,
warrants, and covenants that (a) if not a natural person, the Obligor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and duly qualified to do business in those
jurisdictions in which its ownership of property or the nature of its business
activities makes such qualification necessary; (b) the Obligor has the requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all such action has been duly authorized by all
necessary proceedings on the Obligor’s part, and neither now nor hereafter shall
contravene or result in a breach of any organizational document of the Obligor,
any agreement,

- 3 -



--------------------------------------------------------------------------------



 



document, or instrument binding on the Obligor or its property, or any law,
treaty, regulation, or order of any Governmental Authority, or require any
notice, filing, or other action to or by any Governmental Authority; (c) all
financial statements and other information received from the Obligor by the Bank
prior to the date hereof fairly and accurately present its financial condition
in accordance with generally accepted accounting principles, and no material
adverse change has occurred in the Obligor’s financial condition or business
operations since the date thereof; (d) there are no actions, suits, proceedings
or governmental investigations pending or, to the knowledge of the Obligor,
threatened against the Obligor which could result in a material adverse change
in its financial condition or business operations; (e) the Obligor will promptly
submit to the Bank such information relating to the Obligor’s affairs (including
but not limited to annual financial statements) as the Bank may reasonably
request; and (f) the Obligor and each transaction and obligation underlying each
Credit are and shall remain in compliance with all laws, treaties, rules, and
regulations of any Governmental Authority, including, without limitation,
foreign exchange control, United States foreign assets control, and currency
reporting laws and regulations, now or hereafter applicable.
     6. Events of Default. The occurrence of any of the following is an “Event
of Default” hereunder: (a) the Obligor’s failure to pay when due any obligation
to the Bank or any Bank Affiliate under this Agreement or otherwise; (b) the
Obligor’s failure to perform or observe any other term or covenant of this
Agreement; (c) any representation or warranty contained in this Agreement or in
any document given now or hereafter by the Obligor in connection herewith is
materially false, erroneous, or misleading; (d) the occurrence of any event of
default or default and the lapse of any notice or cure period under any other
debt, liability or obligation of the Obligor to the Bank or any Bank Affiliate;
(e) the failure to pay or perform any material obligation to any other person if
such failure may cause any such obligation to be due or performable immediately;
(f) any levy, garnishment, attachment, or similar proceeding is instituted
against the Obligor’s property in possession of, on deposit with, or in transit
to, the Bank; (g) the Obligor’s dissolution or termination, or the institution
by or against the Obligor or any of its property of any proceeding relating to
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship, foreclosure, execution, attachment, garnishment, levy,
assignment for the benefit of creditors, relief of debtors, or similar
proceeding (and, in the case of any such proceeding instituted against the
Obligor, such proceeding is not dismissed or stayed within 30 days of the
commencement thereof); (h) the entry of a material final judgment against the
Obligor and the failure of the Obligor to discharge the judgment within 10 days
of the final entry thereof; (i) any material adverse change in the Obligor’s
business, assets, operations, financial condition or results of operations;
(j) the death, incarceration, indictment, or legal incompetency of an individual
Obligor or, if the Obligor is a partnership or limited liability company, the
death, incarceration, indictment, or legal incompetency of any individual
general partner or member; (k) the occurrence of any of the above events with
respect to any person which has now or hereafter guarantied or provided any
collateral for any of the Obligor’s obligations hereunder; or (l) any guarantee,
or any document, instrument or agreement purporting to provide the Bank security
for the Obligor’s obligations hereunder shall be challenged, repudiated, or
unenforceable for any reason.
     7. Remedies. Upon the occurrence of any Event of Default (a) the amount of
each Credit, together with any additional amounts payable hereunder, shall, at
the Bank’s option, become due and payable immediately without demand upon or
notice to the Obligor; (b) the Bank may exercise from time to time any of the
rights and remedies available to the Bank under this Agreement, under any other
documents now or in the future evidencing or securing obligations of the Obligor
to the Bank, or under applicable law, and all such remedies shall be cumulative
and not exclusive; and (c) upon request of the Bank, the Obligor shall promptly
deliver to the Bank in immediately available funds, as collateral for any and
all obligations of the Obligor to the Bank, an amount equal to 105% of the
maximum aggregate amount then or at any time thereafter available to be drawn
under all outstanding Credits, and the Obligor hereby pledges to the Bank and
grants to the Bank a security interest in all such funds as security for such
obligations, acknowledges that the Bank shall at all times have control of such
funds and shall be authorized to give entitlement orders (as defined in the UCC)
with respect to such funds, without further consent of the Obligor or any other
person, and agrees promptly to do all further things that the Bank may deem
necessary in order to grant and perfect the Bank’s security interest in such
funds. The Obligor waives presentment, protest, dishonor, notice of dishonor,
demand, notice of protest, notice of non-payment, and notice of acceptance of
this Agreement, and any other notice or demand of any kind from the Bank.

- 4 -



--------------------------------------------------------------------------------



 



     8. Subrogation. The Bank, at its option, shall be subrogated to the
Obligor’s rights against any person who may be liable to the Obligor on any
transaction or obligation underlying any Credit, to the rights of any holder in
due course or person with similar status against the Obligor, and to the rights
of any beneficiary or any successor or assignee of any beneficiary.
     9. Indemnification. The Obligor agrees to indemnify the Bank and each Bank
Affiliate and each of their respective officers, directors, shareholders,
employees and agents (each, an “Indemnified Party”) and to hold each Indemnified
Party harmless from and against any and all claims, liabilities, losses,
damages, Taxes, penalties, interest, judgments, costs and expenses (including
reasonable legal fees and costs, whether of internal or external counsel to the
Bank and all expenses of litigation or preparation therefor), which may be
incurred by or awarded against any Indemnified Party, and which arise out of or
in connection with (a) any Credit, this Agreement, or any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority, which arise our of or relates to this Agreement
or any Credit (and irrespective of who may be the prevailing party); (b) any
payment or action taken in connection with any Credit, including, without
limitation, any action or proceeding seeking to restrain any drawing under a
Credit or to compel or restrain any payment or any other action under a Credit
or this Agreement (and irrespective of who may be the prevailing party); (c) the
enforcement of this Agreement or the collection or sale of any property or
collateral; and (d) any act or omission of any Governmental Authority or other
cause beyond the Bank’s reasonable control; except, in each case, to the extent
such claim, liability, loss, damage, Tax, penalty, interest, judgment, cost or
expense is found by a final judgment of a court of competent jurisdiction to
have resulted from the Bank’s gross negligence or willful misconduct.
     10. Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing: (i) first class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices and (ii) Applications may be submitted electronically via, and in
accordance with the terms and conditions of, the PINACLE Network System (or such
other network system offered by the Bank), if Obligor is an authorized user of
such system or by such other electronic means acceptable to the Bank. Regardless
of the manner in which provided, Notices may be sent to a party’s address as set
forth above or to such other address as any party may give to the other for such
purpose in accordance with this section. The Bank may rely, and shall be
protected in acting or refraining from acting, upon any Notice or Application
believed by the Bank to be genuine and to have been given by the proper party or
parties. No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered to be a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power. No modification, amendment or waiver of, or consent to
any departure by the Obligor from, any provision of this Agreement, will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. If any provision of this Agreement is found to be invalid by a
court, all the other provisions of the Agreement will remain in full force and
effect. If this Agreement is executed by more than one Obligor, each Obligor
waives any and all defenses to payment and performance hereunder based upon
principles of suretyship, impairment of collateral, or otherwise and, without
limiting the generality of the foregoing, each Obligor consents to: any change
in the time, manner, or place of payment of or in any other term of all or any
of the obligations of any other Obligor hereunder or otherwise, and any exchange
or release of any property or collateral, or the release or other amendment,
extension, renewal, waiver of, or consent to departure from, the terms hereof or
of any guaranty or security agreement or any other agreement related hereto.
This Agreement will be binding upon and inure to the benefit of the Obligor and
the Bank and their respective heirs, executors, administrators, successors and
assigns; provided, however, that the Obligor may not assign this Agreement in
whole or in part without the Bank’s prior written consent and the Bank may at
any time assign this Agreement in whole or in part. The Obligor hereby
authorizes the Bank, from time to time without notice to the Obligor, to record
telephonic and other electronic communications of the Obligor and provide any
information pertaining to the financial condition, business operations or
creditworthiness of the Obligor to or at the direction of any Governmental
Authority, to any of the Bank’s correspondents, and any Bank Affiliate, and to
any of its or their directors, officers, employees, auditors

- 5 -



--------------------------------------------------------------------------------



 



and professional advisors, to any person which in the ordinary course of its
business makes credit reference inquiries, to any person which may succeed to or
participate in all or part of the Bank’s interest hereunder, and as may be
necessary or advisable for the preservation of the Bank’s rights hereunder. This
is a continuing Agreement and shall remain in full force and effect until no
obligations of the Obligor and no Credit exist hereunder; provided, however,
that termination of this Agreement shall not release the Obligor from any
payment or performance that is subsequently rescinded or recouped, and the
obligation to make any such payment or performance shall continue until paid or
performed as if no such payment or performance ever occurred. Provisions
concerning payment, indemnification, increased costs, Taxes, immunity, and
jurisdiction shall survive the termination of this Agreement.
     11. Waiver of Immunity. The Obligor acknowledges that this Agreement is
entered into, and each Credit will be issued, for commercial purposes and, if
the Obligor now or hereafter acquires any immunity (sovereign or otherwise) from
the jurisdiction of any court or from any legal process with respect to itself
or any of its property, the Obligor hereby irrevocably waives such immunity.
     12. Jurisdiction. The Obligor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court for the county or judicial district
in the State of Pennsylvania where the Bank’s office set forth above is located;
provided that nothing contained in this Agreement will prevent the Bank from
bringing any action, enforcing any award or judgment, or exercising any right
against the Obligor individually, against any security, or against any property
of the Obligor within any other county, state or other foreign or domestic
jurisdiction. The Obligor agrees that the venue provided above is the most
convenient forum for the Bank and the Obligor. The Obligor waives any objection
to venue and any objection based on a more convenient forum in any action under
this Agreement.
     13. WAIVER OF JURY TRIAL. THE OBLIGOR IRREVOCABLY WAIVES ALL RIGHTS THE
OBLIGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS AGREEMENT, ANY CREDIT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY CREDIT, OR ANY OBLIGATION OR TRANSACTION
UNDERLYING ANY OF THE FOREGOING. THE OBLIGOR ACKNOWLEDGES THAT THIS WAIVER IS
KNOWING AND VOLUNTARY.
     14. Governing Law. This Agreement and each Credit shall be interpreted,
construed, and enforced according to (a) the laws of the Commonwealth of
Pennsylvania, including, without limitation, the Uniform Commercial Code (“UCC;”
with the definitions of Article 5 of the UCC controlling over any conflicting
definitions in other UCC Articles); and (b) the UCP or the ISP, as set forth in
each Credit, which are, as applicable, incorporated herein by reference and
which shall control (to the extent not prohibited by the law referred to in (a))
in the event of any inconsistent provisions of such law. In the event that a
body of law other than that set forth above is applicable to a Credit, the
Obligor shall be obligated to pay and reimburse the Bank for any payment made
under such Credit if such payment is, in the Bank’s judgment, justified under
either the law governing this Agreement or the law governing such Credit.

                  ENVIRONMENTAL TECTONICS CORPORATION    
 
           
 
  By:   /s/    
 
     
 
   
 
           
 
  Print Name:        
 
           
 
           
 
  Title:        

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE I
Existing Letters of Credit

              Number   Amount   Expiration Date
258078
    500,000.00     11-30-07  
260691
    21,341.75     6-30-07  
18101978
    195,000.00     3-26-08  
18101979
    585,000.00     3-26-08  
18103494
    15,131.00     6-30-08  
258206
    325,439.22     3-28-08  
259738
    43,190.00     6-30-08  
262405
    37,991.70     11-9-07  
263283
    161,000.00     1-31-08  
18102384
    710,526.32     12-31-07  
18104125
    16,044.60     12-30-07  
18104493
    614,579.00     6-30-08  
18104578
    21,176.10     3-30-08  
18104640
    1,256,743.00     6-30-08  
18105243
    250,200.00     2-29-08

 